DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al., Comparisons of Black Decorative PVD Coatings on Soft Substrates, hereinafter “Trinh.” (the Examiner notes that a copy of this document is of record, having been submitted 2/20/20) in view of CAO (US 2014/0037943, “Cao”). 
Regarding claim 1, Trinh teaches a black member comprising: a base (e.g., substrate, e.g., p. 547, col. 1) and a black layer laminated on the base, wherein the black layer contains titanium aluminum nitride (see p. 549, Table 3). Trinh additionally teaches that the color evaluation according to an L*, a*, b* color system (CIE color system) for the black layer satisfies L* < 48.0, -2.0 < a* <3.0, and -3.5 < b* < 3.0 (see p. 549, Table 3, wherein the L*a*b* coordinates are satisfied by at least the TiAlN UBM layer). The Examiner notes that while Trinh does not specifically teach the inclusion of oxygen, fluorine, or carbon, this limitation is optional. 	Trinh fails to specifically teach that the coating layer includes silicon (i.e., such that the film includes a titanium aluminum silicon nitride or a titanium silicon nitride material). In the same field of endeavor of decorative titanium-based coatings ([0002], [0003]), Cao teaches to include a TISiN material (or, more specifically to include Si in a titanium nitride coating) in a decorative coating in order to improve the oxidation resistance and to contribute to high hardness in the film ([0012]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have included silicon in the TiAlN coating of Trinh in order to improve the oxidation resistance and to contribute to high hardness in the film of Trinh (Cao, [0012]).
Regarding claim 2, Trinh additionally teaches that the hardness values of the black member may be HV1000 or more (see Trinh, Table 3, having hardness values above 1000).

Claim(s) 4-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trinh in view of Cao as applied to claim 1, above, and further in view of Takazaki et al. (US 2016/0053360, “Takazaki”).
Regarding claims 4-6 and 10, the combination remains as applied to claim 1, above, however Trinh fails to specifically teach that the black member or layer should be attached to, for example, a timepiece, or that it should include an adhesion layer, a hardening layer, and a black gradient layer on a base layer. However, in the same field of endeavor of decorative black or gray members (e.g., [0002], [0003]), Takazaki teaches the use of such a decorative member on a timepiece having a base layer ([0086], Fig. 3, layer 31), an adhesion layer (Fig. 3, [0086], layer 32), a hardening layer (Fig. 3, [0086], layer 34), and a gray gradient layer (Fig. 3 layer 35, [0086]). Takazaki additionally teaches the inclusion of a gradient adhesion layer between the adhesion layer and the hard layer (e.g., Fig. 3, layer 33 between adhesion layer 32 and hard layer 34). It therefore would have been obvious to have applied such a black member as described in Trinh to the timepiece described by Takazaki for its good hardness and decorative black color (e.g., Trinh, Abstract, p. 547). The Examiner notes that the application of a black or gray layer (i.e., the adjustment of the particular color of the layer) to a timepiece is a matter of an aesthetic design choice, see MPEP 2144.04(I). See also the discussion of color tones in Takazaki, [0183]. 
Regarding claim 7, the combination remains as applied to claim 1, above, however Trinh fails to specifically teach the thickness of the black member. Takazaki teaches that a decorative member may have a thickness of on the range of from 0.5 to 4 micrometers as being a suitable and providing scratch resistance and therefore the adjustment of the thickness of the hard black member of Trinh to within this range would have been obvious to the ordinarily skilled artisan at the time of filing (e.g., Takazaki, [0151]).

Response to Arguments
Applicant’s arguments filed 10/3/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1, 2, 4-7, and 10 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782